DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.  One of the IDS statements is not in proper form however.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection device integral with a vehicle wheel, as claimed in claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18,20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18 the limitation(s) of “move away from” and “moving away from each other” is not understood.
Claim 20 the limitation of “and which restrains a disc of a disc brake said vehicle wheel…” is not understood.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 11-12,13,17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewes 8,967,339 in view of Baylis et al. U.S. 2004/0084262.
Regarding claim 11 Drewes shows in figures 7,8 a braking device for a vehicle comprising a braking band 2 having opposite surfaces connected to a brake bell/connection portion 4 and defining an axial direction as broadly claimed; the bell 4 is connected to the band to via equally spaced part hollow connection elements 60.  Note the cooling arrangement at 8,10.
Lacking in Drewes is a specific illustration of using a prime/seven in number of connection elements.
The reference to Baylis also shows a disc brake in figure 8 having connection elements 232 that are seven in number. See the discussion in para 0054.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used seven connection elements in the device of Drewes, as taught by Baylis in para 0054, for such well known engineering optimization considerations as reduced costs (and weight) but maximum performance.
Regarding claim 12, as broadly claimed, these limitations are considered to be met.
Regarding claims 13,19 as readily apparent from the figures these limitations are met.
Regarding claims 17,24 these limitations are met since the pegs or fins as located as per applicant’s as readily apparent from the drawings.
Regarding claim 20 the connection device, as broadly claimed, is considered to be inherent in the device of Drewes. It is notoriously well known in the art to make singular parts plural and vice-versa as a matter of obvious engineering choice of design.
Claims 14,15,16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewes/Balylis as applied to claim 11 above, and further in view of Drewes 9,651,104.
Regarding claims 14,15 while Drewes ‘339 shows a connection arrangement in the several different embodiments having ‘cantilevered extensions’ on the bell to form a connection between the bell 4 and band 2 lacking is a specific showing that these seats form a ‘freely sliding connection’.
Note however from the abstract and col 2 lines 25+ that the friction ring may radially movable on the connection element.
The reference to Drewes 104 (same inventor) shows in figures 1a and 1b a similar connection arrangement at 8 to Drewes ‘339 but indicates that during the pre-assembly process the bell may move radially with respect to the connection elements and band 2.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a forming process for the connection elements, as taught by 
Regarding claim 16 note the ‘flow diverter fin’ as broadly claimed at 8 in figures 7 and 8.  
Claims  21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drewes/Balylis as applied to claim 11 above, and further in view of Mueller U.S. 2011/0162925.
Regarding claims 21-23 Drewes/Baylis lacks showing all of the elements of an iron braking band, aluminum bell and steel connection elements.
However this arrangement is old and well known in the art to reduce weight and minimize corrosion of the connection elements making disassembly difficult.
The reference to Mueller shows a similar type of brake disc to the aforementioned references and teaches this idea in para 0010 and claim 19.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the band and bell of Drewes from cast iron and aluminum, respectively, and to have used stainless steel connection elements for the reasons above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



7/14/21